Order entered October 30, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01196-CV

                          IN RE STACEY D. HOWARD, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-04354-2013

                                          ORDER
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s September 26, 2019

petition for writ of mandamus.


                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE